DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 4/13/2021, in which claim(s) 1-16 is/are presented for further examination.
Claim(s) 1, 2, 6-9 and 14-16 has/have been amended.

Response to Amendments
Applicant’s amendment to the title has been accepted.  The objection to the title for being not descriptive has been withdrawn.
Applicant’s amendment(s) to claim(s) 6 and 14 has/have been accepted.  The rejection(s) of the claim(s) under 35 U.S.C. 112(b) has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  The rejection(s) of the claim(s) under 35 U.S.C. 101 has/have been withdrawn.  Consequently, the rejection(s) of claim(s), which depend(s) from claim(s) 1 and 9, has/have also been withdrawn.
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  Support was found in at least [0042], [0045], [0048] and [0049] of the PG-Pub.
Applicant’s amendment(s) to claim(s) 2, 6-8, 15 and 16 has/have been accepted.

Response to Arguments
Applicant’s arguments with respect to claims 1-16, filed on 4/13/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 102(a)(2), see the middle of page 14 to page 16 of applicant’s remarks, filed on 4/13/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Drawings
The drawings were received on 4/13/2021.  These drawings are acceptable unless otherwise noted below (i.e., all of the objections were not addressed in the replacement drawings).

The drawings are objected to because in Fig. 3A, in step 312a “to generate a profile for the use” should be corrected to “to generate a profile for the user”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "in proximity" in claim(s) 1 and 9 is a relative term which renders the claim indefinite.  The term "in proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim(s) 2-8 and 10-16 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djugash, US 2014/0279733 A1 (hereinafter “Djugash”) in view of Sahu et al., US 2016/0112394 A1 (hereinafter “Sahu”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
Djugash discloses a method of providing social interaction by an interactive device, the method comprising:
obtaining identification information associated with a user (Djugash, [0027], see sensors identifying a user, where in order to identify the user the user and associated information of the user must be stored in order to be compared to for a match, where the stored information is the profile information; Djugash, [0054], see system matching conversation/speech to detected person, where in order to match the user the user and associated information of the user must be stored in order to be compared to for a match, where the stored information is the profile information; Djugash, [0055], see system looking up prior relevant information regarding a Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
detecting one or more devices in proximity to the interactive device using at least one sensor of the interactive device (Djugash, [0056], see continuously analyzing data gathered by the sensors in real time; and Djugash, [0062], see detecting first and/or second detected data regarding the object [i.e., device], where the first and/or second detected data can only be detected when in range);


generating a relationship profile related to the user with the one or more members based on the identified relationship (Djugash, [0072] and [0073], see detecting a friend having close/intimate relations with the user [i.e., relationship profile of close/intimate relations] and adjusting the degree and type of information the user would be comfortable with sharing); and
interacting with the user or the one or more members by performing one or more actions by analyzing the relationship profile (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).
On the other hand, Sahu discloses obtaining a user profile from the detected one or more devices by accessing the detected one or more devices using identification information as an authentication key (Sahu, Claim 1, see receive the authentication information from the 
identifying a relationship between the user and one or more members related to the user based on the obtained user profile (Sahu, Claim 1, see receive the context information from the user interface, identify a first entity category from the plurality of entity categories based on the context information, identify a first category relationship from the plurality of category relationships based on the first entity category, the first category relationship indicating that the first entity category and a second entity category are related, identify a first provider specific profile from the plurality of provider specific profiles based on a first user profile data that is associated with the first user account, wherein the first provider specific profile is associated with the first entity category, identify a second provider specific profile from the plurality of provider specific profiles based on the first user profile data, wherein the second provider specific profile is associated with the second entity category).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sahu’s teachings to Djugash’s method.  A skilled artisan would have been motivated to do so in order to detect and process data regarding the user and the environment surrounding the user, and actively and automatically provide personal assistance, using a robotic platform/device, based on the detected and analyzed data, see Sahu, [0005].  In addition, both/all of the references (Djugash and Sahu) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as personalizing user experience.  This close relation between/among the references highly suggests an expectation of success.
an interactive device for providing social interaction, the interactive device comprising:
a memory (Djugash, [0022], see memory);
at least one sensor (Djugash, [0022], see sensors); and
a processor (Djugash, [0022], see processor) coupled to the memory and the at least one sensor (Djugash, Fig. 1).

Claims 2 and 10
With respect to claims 2 and 10, the combination of Djugash and Sahu discloses wherein interacting with the user or the one or more members further comprises:
detecting a presence of one of the user in proximity to the interactive device and the one or more members based on at least one of capturing audio, capturing video, viewing a human, or receiving a physical contact (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result);
analyzing at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result); and
performing one or more actions in response to the analysis (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).

Claims 3 and 11
further comprising:
moving around an environment (Djugash, [0062]-[0068], see flight and ground maneuvering);
receiving identification information of the one or more members in response to encountering the one or more members (Djugash, [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual); and
obtaining profiles of the one or more members from the one or more devices of the one or more members in proximity to the interactive device (Djugash, [0055] and [0056] , see detecting facial features and speech to identify an individual; and Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual),
wherein the interactive device and the one or more devices are in the environment (Djugash, [0062]-[0068], see flight and ground maneuvering).

Claims 4, 5, 12 and 13
With respect to claims 4, 5, 12 and 13, the combination of Djugash and Sahu discloses further comprising:
updating the user profile and one or more profiles of members by analyzing the at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash, [0072]-[0075], see updating information using speech recognition); and
interacting with the user and the one or more members based on the updated user profile and the updated one or more profiles of members (Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Claims 6 and 14
With respect to claims 6 and 14, the combination of Djugash and Sahu discloses wherein interacting with the user or the one or more members further comprises:
obtaining one or more images of an environment (Djugash, [0069], see image capturing);
generating a map of the environment based on the obtained images (Djugash, [0067], see determining position);
receiving one or more commands from one of the user and the one or more members (Djugash, [0049], see requesting or attempting to convey information and posing follow-up questions or inquiries using the communication unit);
identifying the one or more devices configured to be controlled in the environment (Djugash, [0072]-[0075]); and
controlling the identified one or more devices based on the one or more commands, wherein the interactive device and the one or more devices are in the environment (Djugash, [0065]-[0067], see controlling the robotic device/platform).

Claims 7 and 15
With respect to claims 7 and 15, the combination of Djugash and Sahu discloses further comprising:
classifying an environment into one or more zones based on one or more images of the environment (Djugash, [0027]; Djugash, [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
identifying one or more activities of the user and the one or more members in the one or more zones (Djugash, [0050]-[0055], see detecting the individual’s actions); and
classifying the one or more zones based on the identified one or more activities of the user and the one or more members (Djugash, [0050]-[0055], see detected dynamic regions).

Claims 8 and 16
With respect to claims 8 and 16, the combination of Djugash and Sahu discloses further comprising:
generating one or more new profiles of members for one or more new members detected in an environment by interacting with the one or more new members (Djugash, [0072] and [0073], see updating information using speech recognition);
updating the relationship profile using the one or more new profiles of members (Djugash, [0027]; Djugash, [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”); and
interacting with the one or more new members by performing one or more actions based on the relationship profile (Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: June 2, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152